Title: W. Flan. Jennings and Others to James Madison, 25 March 1834
From: Jennings, W. F.,Smith, Thomas S.,Campbell, J. H.,Smith, Nathan,Huston, R. M.,Renkert, Joseph,O’Neill, Robert
To: Madison, James


                        
                            
                                Respected Sir 
                            
                            
                                
                                    Philadelphia
                                
                                 March 25th 1834
                            
                        
                        (committee of the Jefferson Democratic Society of Philadelphia)
                        
                        The Jefferson Democratic Society of the City and County of Philadelphia, have deputed the undersigned, to
                            convey to you the expression of their high regard for your character, their admiration of your talents, their gratitude
                            for your public Services, and their earnest desires that you would accept the honorary Office of Patron of the Society.
                        Many of its members were labourers with you in establishing the doctrines of 1798, and have never lost sight
                            of the principles so triumphantly and happily established at that time, by the election of Mr. Jefferson to the
                            Presidency. Regarding them as the foundations of our political happiness and prosperity, and impelled by the unsettled
                            State of our public affairs, they have associated under the Creed and Constitution which we have the honor herewith to
                            transmit to you, in order to contribute their united influence to bring back the political parties of the Country to the
                            observance of those principles, under the auspices of which we began our national existence.
                        The present is a period of high political exitement, tending to a degeneracy from the virtues and patriotism
                            of our Ancestors, and dangerous to the purity and permanence of our institutions. The members of the Society look upon it,
                            as a crisis similar to that; when the Alien and Sedition Laws called from the Virginia Legislature, those celebrated
                            resolutions and the report upon them, which have established a lasting fame for their author, and have ever since been
                            considered the Landmarks and Boundaries of Democracy. They think a recurrence to fundamental principles, to be as
                            necessary now as it was then, and the best means of preserving the liberties of the Country. To aid them in the cause they
                            have undertaken, they turn to you as one of the venerated fathers of democracy for countenance and support. They feel
                            assured that where talents have made men great, and their career has rendered their lives illustrious, their auspicious
                            approbation will insure success to efforts for the public good. With this conviction, they have directed us to tender for
                            your acceptance the Office of Patron of the Society, to which you have been chosen, not only unanimously, but with
                            feelings of pride and satisfaction. In doing so we take pleasure in renewing the assurance, that you hold a high place in
                            their affections and esteem, and their sincere wishes that after the active and brilliant career you have passed through,
                            you may pass the remainder of your days in serenity and happiness.
                        Will you be pleased to say whether the answer you may give to this communication may be made public if
                            desired by the Society. We have the honor to be very respectfully Your Most obt. Serts.
                        
                            
                                W. Flan. Jennings
                            
                        Thos. S. SmithJno. H. CampbellNathan SmithR. M. HustonJos: RenkertRobert O’Neill
                    